Title: To James Madison from William Harris Crawford, 11 June 1816
From: Crawford, William Harris
To: Madison, James



Sir,
War Department 11th. June 1816

At the request of the Chickasaw deputation, I enclose a letter from Genl Jackson to Major George Colbert.
They complain strongly of the menacing stile in which it is written.
A treaty has been made with the Sacs & Foxes, & other tribes are on  their way for the same object.
As soon as the treaty is received it shall be transmitted.  I have the honor to be your most obt. & very humbl. Servt.

Wm. H Crawford

